Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 
	Applicant mainly argues that the system of Korenwaitz does not request a media stream from a headend provider, filter out filler frames from the media stream, and transmit the filtered media content for display. This argument is not persuasive.
	Korenwaitz teaches on-line filtering of video content by analyzing and removing undesired content to supply permissible content to a user for displaying with a small delay time. The size of video data is first reduced, e.g., by reducing the resolution. Additionally or alternatively, low information data and/or redundant data is removed from the full data set. The reduction is necessary at least for efficiency, e.g., high speed execution. Optionally, after video data reduction, the reduced dataset is analyzed to determine if it contains the searched-for content, e.g., undesirable content. Particularly, Internet server 244 receives a request from a user device for video file and retrieves the file via Internet 260. Before delivering the video file to user device 243, the video file passes through filter 245 for determining if it contains the undesired frames and filtering the undesired frames. The processed/filtered video is sent to the user for displaying only after receiving approving from the filter. For example, module 246 within 
	Applicant asserts that there is no filtering operation that transmits the video without the undesired content or without the redundant or low information data in the system of Korenwaitz.  Examiner respectfully disagrees. As explained, the video that is supplied to the user device 243 for displaying after being analyzed, processed and approved by the filter. It is noted that the video to be sent to the user is not the entire video as it is originally received by the filter. That is, the video file has been reduced by removing low information frames and/or redundant frames and by the filter via module 246. In addition, if the uncertainty is too great, the module 254 within the filter will send a portion of the video to module 252 for further processing, for example, to reduce the uncertainty. See 0082. Thus, the system of Korenwaitz sends the processed/filtered video, via the filter, without the redundant or low information data to user device for displaying. 
	Applicant further argues that the redundant or low information data is not a filler frame. This argument is not persuasive. The term “filler frame” recited in each independent claim is given its broadest reasonable interpretation in the art. The “filler frame” may be associated with insignificant information or null data. For instance, Brockmann (US 20100146139 A1) describes filler frames as the frames with empty information that does not need to be displayed on a display device. See 0118. Ayres et al (US 5,892,633) describes that filler frames most often contain no meaningful data. See col. 17, lines 56-57. Moreover, the claimed language does not preclude the interpretation of “redundant frame” or “low information frame” in the Korenwaitz reference. Therefore, Examiner’s interpretation of redundant frame or low information frame in the Korenwaitz reference reasonably equates to the claimed “filler frame”.
. 
	Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Korenwaitz (US 20200151460 A1).
 	Regarding claim 1, Korenwaitz teaches an apparatus for use with a headend media stream provider (see FIG. 3), said apparatus comprising: 
a communication component (e.g., 244) operable to request a media stream from the headend media stream provider (e.g., Internet 260), the media stream comprising a plurality of frames (obtaining video as media stream comprising a plurality of frames via server 244 over Internet 260 - see FIG. 3; 0079 and 0081); 
a determining component (within device 245, e.g., 246-248) operable to receive the requested media stream from the communication component (receiving the video via server 244 – see FIG. 3 and 0079 and 0081) and determine whether at least one frame of the acquired frames of the media stream corresponds to a filler frame (determining at least one frame of the 
a filtering component (within device 245, e.g., 246 and/or 252) operable to remove at least one frame of the media stream determined to correspond to a filler frame and transmit the media stream without the removed at least frame for display (the filter removes low information frame and/or redundant frame of the video and delivers the processed/filtered video without low information frame and/or redundant frame to user device 243 for displaying. See 0061-0062, 0069, 0079, 0081-0084, and 0086).
Regarding claim 2, Korenwaitz teaches requesting at least a chunk of the media stream (requesting the video file provided over Internet as a chunk of media stream – see 0079), wherein if the first chunk of the media stream includes at least one filler frame, then the chunk includes filler frame identifying data therein, and said determining comprises detecting the filler frame identifying data within the chunk (detecting the redundant frame from the chunk of media stream by determining if a frame signature associated with the redundant frame – see 0076).
Regarding claim 3, Korenwaitz teaches that wherein the filler frame identifying data comprises a known content signature within at least one frame (frame signature – see 0076).
 	Regarding claims 4-6, Korenwaitz teaches requesting at least a chunk of a media stream (requesting the video file provided over Internet as a chunk of media stream – see 0079), wherein the chunk of the media stream includes metadata associated with filler frames, and wherein said determining component is operable to determine whether at least one frame of the chunk of the media stream corresponds to a filler frame based on the metadata, wherein the chunk of the media stream includes metadata associated with a starting offset of filler frames within the media stream or within the chunk, and wherein the chunk of the media stream includes metadata additionally associated with an ending offset of filler frames within the media stream or within the chunk (determining whether at least one frame from the chunk of media stream corresponds to a redundant frame in a sequence of frames of a frame set, for example, 
Regarding claim 7, Korenwaitz teaches that determining component comprises a comparator component operable to generate a comparison indication signal based on a comparison of a first frame within a chunk of the media stream with a second frame of the chunk (generating one or more decisions by comparing a sequence of frames of within chunk of media stream – see FIGs. 2B-C, 0073-0075), and wherein said filtering component is operable to remove at least the first and second frames of the chunk of the media stream based on the comparison indication signal (removing at least two frames, e.g., 230c and 230d, based on one or more decisions from comparing the sequence of frames - see FIG. 2E and 0073-0075).
Regarding claim 8, see rejection of claim 1.
Regarding claim 9, see rejection of claim 2.
Regarding claims 10-12, see rejection of claims 4-6.
Regarding claim 13, see rejection of claim 7.
Regarding claim 14, see rejection of claim 1.
Regarding claim 15, see rejection of claim 2.
Regarding claims 16-18, see rejection of claims 4-6.
	Regarding claim 19, Korenwaitz teaches a filter for a headend media stream provider (as shown in FIG. 3) comprising:
a filter component operable to receive a chunk of a full media stream (receiving a video file by module 247 within filter 245 – see FIG. 3, 0079, and 0081), wherein the chunk of the full media stream includes at least an indicator of the presence of filler frames in the chunk or the media stream (e.g., frame signature for recognizing redundant frames in the frame set of the video file – see FIG. 3,  0076 and 0079), the filter component further operable to remove a frame of the chunk of the full media stream corresponding to a filler frame and transmit the 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306.  The examiner can normally be reached on Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGOC K VU/Primary Examiner, Art Unit 2421